SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

622
CA 12-01611
PRESENT: SCUDDER, P.J., PERADOTTO, LINDLEY, SCONIERS, AND WHALEN, JJ.


ARIA CONTRACTING CORPORATION AND JAMES F.
JERGE, JR., PLAINTIFFS-RESPONDENTS,

                     V                                           ORDER

HISCOCK & BARCLAY, LLP, HISCOCK BARCLAY
SAPERSTON & DAY AND MICHAEL E. FERDMAN, ESQ.,
DEFENDANTS-APPELLANTS.


CONNORS & VILARDO, LLP, BUFFALO (TERRENCE M. CONNORS OF COUNSEL), FOR
DEFENDANTS-APPELLANTS.

WEBSTER SZANYI LLP, BUFFALO (THOMAS S. LANE OF COUNSEL), FOR
PLAINTIFFS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Erie County (John A.
Michalek, J.), entered August 21, 2012. The order, among other
things, granted the motion of plaintiffs for summary judgment.

     Now, upon the stipulation discontinuing action signed by the
attorneys for the parties on February 25, 2013, and filed in the Erie
County Clerk’s Office on March 22, 2013,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:   June 7, 2013                         Frances E. Cafarell
                                                Clerk of the Court